IN THE COURT OF APPEALS OF IOWA

                                   No. 21-2006
                              Filed March 30, 2022


IN THE INTEREST OF J.A. and L.A.,
Minor Children,

C.P., Mother,
       Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Marion County, Steven Guiter,

District Associate Judge.



      A mother appeals a district court order terminating her parental rights.

AFFIRMED.



      Cathleen J. Siebrecht of Siebrecht Law Firm, Des Moines, for appellant

mother.

      Thomas J. Miller, Attorney General, and Kathryn K. Lang, Assistant

Attorney General, for appellee state.

      William E. Sales, III, Des Moines, for minor children.

      Terzo Steves, Des Moines, guardian ad litem for minor children.



      Considered by May, P.J., and Schumacher and Badding, JJ.
                                          2


SCHUMACHER, Judge.

       A mother appeals a district court order terminating her parental rights.

There is clear and convincing evidence in the record to support termination of the

mother’s parental rights, termination is in the children’s best interests, and none of

the permissive exceptions to termination should be applied. We affirm the decision

of the district court.

       I.      Background Facts & Proceedings

       C.P. is the mother of L.A., born in 2010, and J.A., born in 2011.1 The Iowa

Department of Human Services (DHS) became involved with the family in 2019.

There were reports that the children were confined to their rooms and had to ask

permission to leave for any reason, including going to the bathroom. The children

were afraid to move freely about their home.        Alarms were installed on their

bedroom doors and baby monitors were placed in their bedrooms. Concerns were

raised about the mother’s form of discipline. Restriction of food was used as a

form of punishment. J.A. was required to stand on his tip toes for long periods of

time. He was slapped in the face. J.A. was required to sit for long periods of time,

sometimes up to five hours. L.A. had been sexually abused by the mother’s

paramour.

       J.A. was hospitalized for a mental-health assessment, which he enjoyed,

stating, “I got to go to the bathroom anytime I wanted.” The mother was angry

about the way J.A. was treated at the hospital because “the staff treated him too



1 The parental rights of the children’s biological parents were terminated in
Minnesota. In 2018, they were adopted by C.P., who is their biological maternal
aunt and legal mother.
                                         3


nice” and treated his stay like a vacation. The children were removed from the

mother’s care on January 3, 2020, and placed in foster care.

        The children were adjudicated to be in need of assistance (CINA), pursuant

to Iowa Code section 232.2(6)(c)(2) (2020). The mother participated in parenting

sessions and visitation. She began therapy but was unable to understand how her

actions were detrimental to the children. The children were not to have contact

with the maternal grandparents due to previous abuse allegations, but the mother

continued to allow the maternal grandparents to have contact with the children.2

The mother struggled to comprehend the need for boundaries with the maternal

grandparents.

        The children attended therapy due to mental-health concerns.         They

continued to have behavioral difficulties.     Both children demonstrated food

insecurities by hoarding and sneaking food. The mother did not follow through in

a timely manner with medical and therapy appointments for the children. L.A. has

a diagnosis of an adjustment disorder. J.A. has a diagnosis of attention deficit

hyperactivity disorder (ADHD) and reactive attachment disorder.

        On December 16, 2020, the district court issued a permanency order giving

the mother an additional six months to work on reunification with the children. The

mother continued with therapy to address her mental-health problems.             A

psychological assessment found the mother had a “very rigid neurotic adjustment

to life.”




2The children were previously in a guardianship with the grandparents, but the
guardianship was ended after J.A. was injured while in their care.
                                         4


       DHS had significant concerns that the mother was resorting to previous

behaviors that led to the initial removal. The mother continued to struggle in

making sure J.A.’s medication were filled in a timely manner.           The mother

continued to make references to false allegations by the children. There were

concerns that the mother was coaching the children to keep secrets. While the

mother’s therapist reported the mother accepted responsibility for previous abuse,

such report was in contrast to the mother’s statements to the children’s therapists,

foster placement, DHS, and other service providers.

       The State filed a petition on May 18, 2021, seeking to terminate the mother’s

parental rights. At the termination hearing, the mother admitted she continued to

state that the children made false allegations of abuse. She also conceded that

she had treated J.A. differently than L.A.; she stated she did not understand J.A.’s

ADHD and would punish him for acting out. The mother also recognized that it

would be difficult for the court to return the children without evidence that she had

completely changed her ideas about punishment.

       The district court entered an order on December 14, terminating the

mother’s parental rights under section 232.116(1)(f) (2021).3 Although L.A. was


3 Section 232.116(1)(f) applies when the district court finds the following have
occurred:
              (1) The child is four years of age or older.
              (2) The child has been adjudicated a [CINA] pursuant to
       section 232.96.
              (3) The child has been removed from the physical custody of
       the child’s parents for at least twelve of the last eighteen months, or
       for the last twelve consecutive months and any trial period at home
       has been less than thirty days.
              (4) There is clear and convincing evidence that at the present
       time the child cannot be returned to the custody of the child’s parents
       as provided in section 232.102.
                                          5


over ten years old and objected to the termination, the court concluded that

termination of the mother’s parental rights was in the children’s best interests. The

court stated, “It is desirable to continue the child’s current placement because it

provides a safe and stable home with parents who have demonstrated the ability

to meet the needs of the children.” The court did not apply any of the exceptions

to termination found in section 232.116(3). The mother appeals the termination of

her parental rights.

         II.    Standard of Review

         Our review of termination proceedings is de novo. In re A.B., 815 N.W.2d

764, 773 (Iowa 2012). The State must prove its allegations for termination by clear

and convincing evidence. In re C.B., 611 N.W.2d 489, 492 (Iowa 2000). “‘Clear

and convincing evidence’ means there are no serious or substantial doubts as to

the correctness [of] conclusions of law drawn from the evidence.” Id. Our primary

concern is the best interests of the child. In re J.S., 846 N.W.2d 36, 40 (Iowa

2014).

         III.   Discussion

         We follow a three-step analysis in reviewing the termination of a parent’s

rights. In re P.L., 778 N.W.2d 33, 39 (Iowa 2010). We first consider whether there

is a statutory ground for termination of the parent’s rights under section 232.116(1).

Id. Second, we look to whether termination of the parent’s rights is in the child’s

best interests. Id. (citing Iowa Code § 232.116(2)). Third, we consider whether

any of the exceptions to termination contained in section 232.116(3) should be

applied. Id.
                                          6


       A.     Statutory Grounds

       The mother does not dispute that the statutory grounds for termination of

her parental rights under section 232.116(1)(f) were met.4 Therefore, we are not

required to discuss this step in analyzing whether the district court properly

terminated her parental rights. Id. at 40. On our de novo review, however, we find

there is clear and convincing evidence in the record to show the children were

more than four years old, there was a CINA adjudication, they had been removed

from the mother’s care for twenty months at the time of the termination hearing,

and they could not be safely returned to the mother’s care. We find the record

supports terminating the mother’s parental rights under section 232.116(1)(f).

       B.     Best Interests

       The mother claims termination of her parental rights was not in the

children’s best interests. In considering the best interests of a child, we give

“primary consideration to the child’s safety, to the best placement for furthering the

long-term nurturing and growth of the child, and to the physical, mental, and

emotional needs of the child under section 232.116(2).” Id. at 41. “It is well-settled

law that we cannot deprive a child of permanency after the State has proved a

ground for termination under section 232.116(1) by hoping someday a parent will

learn to be a parent and be able to provide a stable home for the child.” Id.

       The district court aptly found:

       The same harms exist today as at the time of removal. The mother
       cannot consistently acknowledge the abuse and neglect the children

4 The mother’s appellate brief combines all of the issues on appeal into one
sentence. See Iowa Rs. App. P. 6.201(1)(d) (requiring the petition on appeal to
substantially comply with form 5 in rule 6.1401), 6.1401–Form 5 (requiring
separate issue headings and other requirements for each issue raised).
                                           7


       experienced in her care. She has continued to be unable to schedule
       medical appointments and communicate the appointment times to
       the foster parents and school. Prescription refills have continued to
       be a problem. While mother has at times improved the condition of
       her home it continues to be a problem.

       The mother has not fully recognized how her actions were detrimental to

the children. She needs to address her own mental-health concerns and is unable

to meet the children’s “physical, mental, and emotional needs.” See Iowa Code

§ 232.116(2). The children need a parent who can consistently meet their mental-

health needs and provide them with stability. This is the second termination of

parental rights the children have endured. Both J.A. and L.A. have been removed

from their home for twenty months and are “desperately in need of permanency.”

We find termination of the mother’s parental rights is in the children’s best interests.

       C.      Permissive Exceptions

       Once we have established that the termination of parental rights is in the

children's best interests, the last step of our analysis is to determine whether any

exceptions in section 232.116(3) apply to preclude the termination. In re D.W.,

791 N.W.2d 703, 707 (Iowa 2010). There are five exceptions to a finding of

termination:

               a. A relative has legal custody of the child.
               b. The child is over ten years of age and objects to the
       termination.
               c. There is clear and convincing evidence that the termination
       would be detrimental to the child at the time due to the closeness of
       the parent-child relationship.
               d. It is necessary to place the child in a hospital, facility, or
       institution for care and treatment and the continuation of the parent-
       child relationship is not preventing a permanent family placement for
       the child.
               e. The absence of a parent is due to the parent’s admission
       or commitment to any institution, hospital, or health facility or due to
       active service in the state or federal armed forces.
                                           8



Iowa Code § 232.116(3).

          While a finding of any of these factors allows us to choose not to terminate

parental rights, “[t]he factors weighing against termination in section 232.116(3)

are permissive, not mandatory.” In re A.M., 843 N.W.2d 100, 113 (Iowa 2014)

(quoting In re D.S., 806 N.W.2d 458, 474–75 (Iowa Ct. App. 2011)). We may use

our discretion, “based on the unique circumstances of each case and the best

interests of the child, whether to apply the factors in this section to save the parent-

child relationship.” Id. (quoting D.S., 806 N.W.2d at 475).

          First, the mother argues that the children’s objection to the termination

should preclude termination. However, J.A. was only nine years old at the time of

the termination, so this exception does not apply to him. L.A., who was more than

ten years old, objected to the termination of the mother’s parental rights. See id.

§ 232.116(3)(b). L.A. stated that she wanted to return to the mother, but if that

could not happen, then she wanted to remain with the foster parents. The court

found the child should continue in the current placement “because it provides a

safe and stable home with parents who have demonstrated the ability to meet the

needs of the children.” The mother was not able to meet the child’s needs. We

find the court properly decided not to apply this exception to termination of parental

rights.

          The mother also asserts termination would be detrimental to the children

due to the closeness of the parent-child relationship. See id. § 232.116(1)(3)(c).

The record demonstrates that a bond exists between the mother and L.A.

However, L.A. appears guarded in her statements and says only what she thinks
                                          9


she is supposed to say in order to protect her mother’s feelings. The bond between

J.A. and his mother exists to a lesser degree than the bond that exists between his

sister and his mother. Further, a bond is not enough to prevent termination. See

D.W., 791 N.W.2d at 709 (holding that in analyzing this exception, “our

consideration must center on whether the child will be disadvantaged by

termination, and whether the disadvantage overcomes [the parent’s] inability to

provide for [the child’s] developing needs”). The instant record is lacking clear and

convincing evidence that a termination would disadvantage either child. We, like

the district court, decline to apply this permissive exception.

          We affirm the district court’s decision terminating the mother’s parental

rights.

          AFFIRMED.